DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 3-20 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Preliminary Amended Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“step determination unit that” (see Claim 1);  
“braking/drive force setting unit that” (see Claim 1);
“step determination unit is configured to” (see Claims 3, 7-9, and 15-20);
“height estimation unit configured to” (see Claim 4);
“monitoring device configured to” (see Claims 8 and 16) corresponds to “monitoring device 31 has a capturing means such as a camera and a radar” (see Originally Filed Specification ¶ [0010]);
“execution decision unit configured to” (see Claim 10); and
“level estimation unit configured to” (see Claim 12).
A careful review of The Originally Filed Specification makes NO written statement that the term “unit” is explicitly identified as equivalent to software, processor and/or hardware; however, the term “unit” is illustrated as a “process routine” and/or ‘functional units” based on Applicant’s Specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites an indefinite limitation, “when it is not determined” as interpreted with the rest of this dependent claim to Claim 1. The key issue is said determination process from Claim 1 positively determined contact since claim 1 executed a stop request that results in “increasing a braking force”; otherwise, the braking/driving force setting unit does not execute a stop request control. As it is written, Claim 2 contradicts the condition that was established in Claim 1 including “increases “ braking force and “decreases” driving force that results in not determined”. The Examiner interprets the “when it is not determined” limitation as “when it is determined” to stay consistent with Claim 1 and to move prosecution forward.

Claims 3-6 and 12-20 are rejected based on dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP 2012-116360 A from IDS (hereafter “D1”).

Regarding Claim 1, D1 discloses a vehicle travel assistance device (e.g., “driving support apparatus 1”) configured to assist vehicle travel (see at least ¶ [0001] and [0027]. D1 discloses many control programs.), the vehicle travel assistance device comprising:
a step determination unit that, when a step for stopping a vehicle of steps for which it is possible to detect that a vehicle wheel has contacted is set as a step for stopping a vehicle, executes a determination process for determining whether the step that the vehicle wheel has contacted is the step for stopping a vehicle (see at least ¶ [0027] to [0110] and Fig. 3, 5-6 and 11-12 with associated text); and
a braking/drive force setting unit that (e.g., “braking/driving force control process”), when it is determined by the determination process that the step is the step for stopping a vehicle, executes a stop request control for requesting stopping of a vehicle by increasing a braking force of the vehicle (see at least ¶ [0027] to [0110] and Fig. 3,5,6, 11 and 12 with associated text).


determined by the determination process that the step that the vehicle wheel has contacted is the step for stopping a vehicle, the braking/drive force setting unit executes an acceleration suppression request control for requesting at least one (Only one option is required to satisfy an “at least one” limitation.) of  an increase in braking force of the vehicle and a decrease in drive force of the vehicle so as to suppress vehicle acceleration (see at least ¶ [0027] to [0110] and Fig. 3,5,6, 11 and 12 with associated text. Examiner explained how this claim is interpreted in § 112-2nd Section).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph